Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Applicant claimed for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 15701499.
2.	Claims 2-20 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a” first conductor provided in the first opening and in the second opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 9-11 of U.S. Patent No. 11139301. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-4 and 8-9 of the examined application are anticipated and the same scope of invention by claims 1-5 and 9-11 of the reference such as semiconductor device comprising: a first insulating layer; a second insulating layer; a first opening in the first insulating layer; a second opening in the second insulating layer; a first conductor provided in the first opening and in the second opening; a second conductor provided in the second opening and in contact with side surfaces of the first conductor in the second opening; a third insulating layer below the first insulating layer and the second insulating layer; a third conductor in contact with side surfaces of the third insulating layer; and a transistor overlapping with the first conductor, wherein the first conductor is electrically connected to the third conductor
	The claims 5-7 of examined application are obvious over the claims 6-8 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the first conductor comprises titanium nitride or aluminum, and wherein the second conductor comprises titanium nitride or aluminum while in the reference claimed a copper or a copper alloy. However, column 8, lines 19-28 of the reference discloses these limitations or column 7, lines 56-65 of Patent No. 8811064.
	The claims 10-12 of examined application are obvious over the claims 1, 2, or 3 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites the first opening has a smaller width and a greater length than the second opening, and wherein the first opening gets smaller in a first direction while in the reference claimed openings in the first and second insulating layer. However, Fig. 4 of the reference discloses these limitations or Fig. 4 of Patent No. 8811064.
	The claims 13-15 of examined application are obvious over the claim 4 or 5 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites a channel region provided in a silicon substrate; a source and drain electrode; a silicon oxide layer functioning as a gate insulating layer; and a gate electrode overlapping with the channel region with the gate insulating layer therebetween, wherein the gate electrode comprises polycrystalline silicon while in the reference claimed a transistor comprising a gate, a source and a drain in a third insulating layer. However, column 5, lines 29-31 and column 6, lines 42-45 of the reference discloses these limitations or column 4, line 66 to column 5, line 1 and column 6, lines 11-14 of Patent No. 8811064.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claims 3 and 4 are rejected under 35 U.S.C. § 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 3 and 4, line 6, a phrase “a first conductor provided in the first opening and in the second opening” is not described in the specification.
Claim Rejections - 35 USC § 112
9.	Claims 3 and 4 rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 3 and 4, line 6, a phrase “a first conductor provided in the first opening and in the second opening” is unclear and confusing. Fig. 4 of the specification shows a first conductor or a first contact plug 201a provides in one of openings of the first insulating 202. 
	For the purpose of examination this limitation will be interpreted as a first conductor provided in the first opening.
10.	Claims 3 and 4 are rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a second insulating layer over the first insulating layer.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
12. 	Claims 2-4 and 8-9 are rejected under 35 U.S.C. § 102(b) as being anticipated Arao
US Pub. No. 20110057239.
	Fig. 6 of Arao is directed to a semiconductor device comprising: a first insulating layer (104); a second insulating layer (107; a first opening (for 104A) in the first insulating layer; a second opening (for 106) in the second insulating layer; a first conductor (104A, par. 106) provided in the first opening 
13.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
14.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827